EXHIBIT 99.1 Anderson Energy Announces 2011 Fourth Quarter and Year End Results Calgary, Alberta, March 19, 2012 - Anderson Energy Ltd. (“Anderson” or the “Company”) (TSX:AXL) is pleased to announce its operating and financial results for the fourth quarter and year ended December 31, 2011. HIGHLIGHTS – Funds from operations in the fourth quarter were $17.0 million, up 83% from the fourth quarter of 2010, and represented Anderson’s best quarter in 2011.Funds from operations for 2011 were $54.5 million, up 49% from 2010.Production in the fourth quarter of 2011 was 7,933 BOED. – The Company’s netback per BOE increased throughout the year to $29.88 per BOE in the fourth quarter of 2011 compared to $25.89 per BOE for the year and $16.86 per BOE in the fourth quarter of 2010.Cardium netbacks averaged $62.56 per BOE in the fourth quarter of 2011 and $61.30 per BOE for the year. – Oil and NGL production averaged 2,837 bpd in the fourth quarter, up 56% from the prior year.Oil represented 2,122 bpd of total production and was 114% higher than last year.Oil and NGL production averaged 2,422 bpd for the year, up 76% from 2010. – Proved plus probable (“P&P”) BOE reserves increased 8% from December 31, 2010 to 34.3 MMBOE. – P&P reserves replacement was 656% for oil and 572% for oil and NGL for additions and revisions.On a BOE basis, Anderson replaced 310% of production with P&P reservesadditions in 2011. – Cardium P&P reserves increased by 177% to 13.0 MMBOE representing 38% of total P&P reserves volumes and 62% of total P&P reserves value on a pre-tax 10% net present value (“NPV 10”) basis. – Anderson’s total P&P pre-tax NPV 10 at December 31, 2011 was $355.3 million, 31% higher than at December 31, 2010 even though lower natural gas price forecasts used by GLJ Petroleum Consultants Ltd. (“GLJ”) reduced this total by approximately $69 million. – Finding, development and acquisition (“FD&A”) costs in 2011, including changes in future development capital, additions, dispositions and technical revisions but excluding natural gas related economic factors were $37.15 per BOE total proved and $26.26 per BOE total P&P. – Anderson’s Cardium horizontal oil location inventory is approximately 260 gross (166 net) locations, a 28% increase since reported on November 15, 2011.Net prospect inventory has increased as a result of information gained from new discoveries as well as additional farm-in transactions. – One of the Cardium development wells drilled in the first quarter tested at 1,437 BOED (74% oil and NGL), and is expected to be on-stream in the second quarter of 2012. – As previously announced, in response to the lack of market recognition of the inherent value in the Company’s asset base, the Company’s board of directors (the “Board of Directors”) has initiated a process to identify, examine and consider a range of strategic alternatives with a view to enhancing shareholder value.Anderson has engaged BMO Capital Markets and RBC Capital Markets as financial advisors to assist in this process. FINANCIAL AND OPERATING HIGHLIGHTS Three months ended December 31 Year ended December 31 (thousands of dollars, unless otherwise stated) * % Change * % Change Oil and gas sales** $ $ 36
